PER CURIAM.
This cause having been orally argued before the court, the briefs and record on appeal having been read and given full consideration, and appellants having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. Chapter 70-112, Section 2(15), Laws of Florida; City of Coral Gables v. State ex rel. Worley (Fla.1950), 44 So.2d 298; Hunter v. Solomon (Fla.1954), 75 So.2d 803; State ex rel. Cone Bros. Contracting Co. v. King (Fla.1951), 50 So.2d 175.
WIGGINTON, Acting C. J., RAWLS, J., and WHITWORTH, LEWIS B., Associate Judge, concur.